DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12, 14-15, 19-20, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, 11-12, 14-15, 19-20:
The claims are indefinite because it is not clear from claim 9 whether or not “a flexible water-soluble packaging” in line 5 is the same as “a flexible water-soluble packaging” previously recited by the claim.
As to claims 28 and 30:
The claims are indefinite because it is not clear from claim 28 whether or not “a flexible wrapping of water-soluble film” in line 6 is the same as “a flexible wrapping of water-soluble film” previously recited by the claim.
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-12, 14, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spikes (US 6,220,356).
Spikes teaches a cleaning element as claimed.
The cleaning element comprise a compressed resilient material 36 and a flexible water-soluble packaging/wrapping 30. See at least Figures 1A-C and 2 and the description at column 4, lines 17-43.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-12, 14-16, 19-23, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spikes (US 6,220,356) in view of Burch (US 3,265,133).
Spikes teaches a cleaning element.
The cleaning element comprise a compressed resilient material 36 and a flexible water-soluble packaging/wrapping 30. See at least Figures 1A-C and 2 and the description at column 4, lines 17-43.
	Spikes, as applied above, does not teach a launching apparatus with a container and a launcher for pushing the cleaning element from the container.
However, providing launching apparatuses comprising containers with launchers for pushing cleaning devices from the containers was known from Burch. See at least Figures 10-15 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the cleaning element with a launching apparatus of Burch in order to use a known device for its known purpose. 
As to claims requiring specific shape/configuration:
Modified Spikes does not specifically teach a recited shape/configuration of the element 36.
However, it has been held that the configuration of the claimed part was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed article was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
The applicants have not provided a persuasive evidence that the particular configuration of the claimed element significant.
Thereby, the claims reciting shapes/configurations are obvious.
As to claims requiring a removable end cap: it would have been obvious to an ordinary artisan at the time the invention was filed to provide a cap/cover for the modified device of Spikes in order to prevent contamination of the cleaning element prior to use.
As to claims requiring a moisture absorbing device: the moisture absorbing device in the container of the modified Spikes would be readable at least on the cleaning element itself.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that claims are not obvious over the teachings of Spikes and Burch.
The applicants allege that Burch teaches away from wrapped element.
This is not persuasive because the teaching of Burch has been used to show that providing launching apparatuses comprising containers with launchers for pushing cleaning devices from the containers was known from Burch, not to show a specific cleaning element. The teaching of the wrapped cleaning element is provided by Spikes.
Burch is used to show that the launchers for cleaning elements were known and used in the industry.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicants also allege that Burch is not capable of simple manual operation and provide no possibility of an operator pressing the handle or plate to release the plug. 
This is not persuasive at least because the claims are not limited to require a simple manual operation or to require any action of an operator.
The applicants also allege that packaging in Spikes is not flexible.
This is not persuasive.
Spikes discloses the water-soluble part 30 made from paper, which is inherently flexible material.
Please, note that claims do not require any specific degree of flexibility.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711